Citation Nr: 0813849	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  02-03 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
residuals of colon cancer, status post right hemicolectomy.

2.  Entitlement to service connection for prostate cancer, 
due to exposure to ionized radiation.

3.  Entitlement to service connection for skin cancer, due to 
exposure to ionized radiation.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from December 1945 to October 
1947.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from March 2001 and December 2003 rating decisions 
of the Detroit, Michigan Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The March 2001 rating 
decision denied service connection for cancer due to exposure 
to ionized radiation, and the December 2003 rating decision 
granted service connection for status post right 
hemicolectomy, secondary to colon cancer due to ionized 
radiation and assigned a noncompensable evaluation, effective 
March 26, 2002.

This case was previously before the Board in December 2004.

In September 2007 VA received private medical records 
pertaining to the veteran.  While the records were received 
prior to the December 2007 supplemental statement of the 
case, it appears that they were not considered by the RO.  
The records, however, relate primarily to disabilities not on 
appeal (heart and hip disabilities).  While a record does 
note treatment for prostate cancer, the record simply 
reflects a current diagnosis, a fact which has already been 
established and is not in dispute.  In short, the records 
received in September 2007 are not pertinent to the matters 
on appeal.


FINDINGS OF FACT

1.  The objective medical evidence fails to establish any 
residuals of the veteran's service-connected colon cancer, 
status post right hemicolectomy.

2.  The competent clinical evidence of record demonstrates 
that prostate cancer and skin cancer were initially 
demonstrated years after service, and have not been shown by 
competent evidence to be causally related to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable initial 
evaluation for residuals of colon cancer, status post right 
hemicolectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7239, 7343 (prior to and after July 2, 
2001).

2.  Prostate cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2007).

3.  Skin cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The March 2001 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
residuals of colon cancer.  As such, the filing of a notice 
of disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.

The April 2004 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for rating the 
veteran's colon cancer disability, and the veteran was 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the disability evaluation that the RO had 
assigned.  In addition, a March 2006 letter explained how a 
disability rating is determined by VA for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.

As for the issues of entitlement to service connection for 
prostate cancer and skin cancer, by correspondence dated in 
December 2000, October 2003, December 2004, and August 2006, 
the veteran was informed of the evidence and information 
necessary to substantiate those claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.  VCAA notice was provided 
to the veteran prior to the initial adjudication.  Pelegrini.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private medical records.  The 
veteran has undergone a VA examination that addressed the 
medical matters presented by this appeal, and the veteran's 
claims file has been reviewed for an opinion by VA's Chief 
Public Health and Environmental Hazards Officer.  The veteran 
has not referenced any other pertinent, obtainable evidence 
that remains outstanding.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claims.

I.  Colon Cancer

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grants of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to this claim.

A December 2003 rating decision granted service connection 
for status post right hemicolectomy, secondary to colon 
cancer due to ionized radiation and assigned a noncompensable 
evaluation, effective March 26, 2002, under Diagnostic Codes 
7399-7343.  The RO assigned March 26, 2002, as the effective 
date of service connection, because that was the effective 
date of liberalizing legislation which had identified colon 
cancer as a presumptive result of radiation exposure.  38 
C.F.R. §§ 3.114(a); 67 Fed. Reg. 3612, 3616 (Jan. 25, 2002); 
38 C.F.R. § 3.309(d)(2)(xix).

Under the revised provisions of 38 C.F.R. § 4.114, Diagnostic 
Code 7343, effective July 2, 2001, a 100 percent rating is 
assignable for malignant neoplasms of the digestive system, 
exclusive of skin growths.  38 C.F.R. § 4.114 (Diagnostic 
Code 7343).  The Note following this regulation indicates 
that a rating of 100 percent shall continue beyond the 
cessation of any surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure.  38 C.F.R. § 4.114; 
Diagnostic Code 7343, including Note (effective July 2, 
2001).  Six months after discontinuance of such treatment, 
the appropriate disability rating is to be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local recurrence or metastasis, the rating will be made on 
residuals.

In evaluating residuals of resection of large intestine, 
severe symptoms, objectively supported by examination 
findings, warrant a 40 percent rating.  With moderate 
symptoms, a 20 percent rating is to be assigned.  If there 
are slight symptoms, a 10 percent rating is to be assigned.  
38 C.F.R. § 4.114, Diagnostic Code 7329.

A private medical record reveals that in October 2000 the 
veteran underwent a right colectomy.  Subsequent records do 
not indicate that the veteran's colon cancer was treated with 
radiation, or chemotherapy.  As no malignant neoplasm was 
demonstrated at the time of the effective date for the award 
of service connection for the disability at issue, and more 
than six months had elapsed since the surgical treatment, the 
veteran is not entitled to the 100 percent rating under 
Diagnostic Code 7343.  There has been no demonstration by 
competent clinical evidence of record of local recurrence or 
metastasis.  As such, the disability is to be rated on 
residuals.  

The Board observes that the veteran has indicated that 
residuals of his colon cancer and surgery include 
diverticulitis and intestinal discomfort; he also refers to a 
colon polyp removed (by VA, in August 2004) in support of his 
assertion of a compensable rating.  The Board notes, however, 
that two separate VA examiners (November 2003 and April 2005) 
have specifically indicated that the veteran has no 
recurrence of colon cancer, and no residuals of the right 
hemicolectomy, except for a surgical scar.  The almost 
continuous mid-abdominal surgical scar measured approximately 
12 inches.  It was described by the examiner as well healed, 
and with no local tenderness, keloid changes, or hernias.  As 
the surgical scar has been shown to be asymptomatic, not 
encompass an area exceeding 6 square inches (39 sq. cm.), and 
not resulting in limitation of function of the affected part, 
a compensable rating is not warranted under 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, 7802, 7803, 7804, or 7805 
(2007).

In short, while the veteran has attributed certain symptoms 
to his colon cancer and surgery, no health professional has 
identified any objective symptoms associated with the 
veteran's colon cancer or right hemicolectomy.  As such, a 
compensable initial evaluation for residuals of colon cancer, 
status post right hemicolectomy, is not warranted.

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's colon cancer residuals have 
required frequent hospitalization, or that manifestations of 
the disability exceed those contemplated by the schedular 
criteria.  There is no suggestion in the record that the 
colon cancer residuals have resulted in marked interference 
with employment beyond that contemplated in the assigned 
schedular rating.  Therefore, assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

As the preponderance of the evidence is against a compensable 
initial staged rating, the benefit of the doubt rule is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Prostate cancer and skin cancer

The veteran claims that he suffers from prostate cancer and 
skin cancer as a result of exposure to radiation while taking 
part in Operation CROSSROADS.

A November 23, 2005 letter from the Defense Threat Reduction 
Agency has confirmed the veteran as a participant of 
Operation CROSSROADS, conducted at Bikini Atoll in 1946.  A 
Radiation Dose Assessment, specifically pertaining to the 
veteran, and requested by the RO, was provided in the 
November 2005 letter. 

Service medical records contain no complaints or diagnoses of 
skin cancer or prostate cancer.  Records in the file indicate 
that the veteran's prostate cancer and skin cancer were not 
diagnosed until the 1990s.

Certain diseases are statutorily presumed to have been 
incurred in service by radiation-exposed veterans; however, 
prostate cancer and skin cancer are not one of those 
diseases.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).  
Nevertheless, if the veteran can show that he was a 
"radiation-exposed veteran" who subsequently developed a 
radiogenic disease, and such disease first became manifest 
within the period specified in 38 C.F.R. § 3.311(b)(5), the 
claim will be referred to the Under Secretary for Benefits 
for consideration of whether sound scientific and medical 
evidence supports the conclusion it is at least as likely as 
not that the veteran's disease resulted from exposure to 
radiation in service.  The Under Secretary for Benefits may 
request an advisory medical opinion from the Under Secretary 
for Health.  38 C.F.R. § 3.311(b) and (c).  The term 
radiogenic disease includes prostate cancer and skin cancer.  
38 C.F.R. § 3.311(b)(2).

Service connection can also be established on a direct basis 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Further, service connection may be presumed for malignant 
tumors which are manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

As noted, the term radiogenic disease includes prostate 
cancer and skin cancer.  38 C.F.R. § 3.311(b)(2).  The Board 
observes that the RO has accorded the veteran the special 
assistance provided by 38 C.F.R. § 3.311.  A dose assessment 
has been obtained, and the RO referred the veteran's claim to 
the Compensation and Pension Service, which, on August 14, 
2006, sent a Memorandum to VA Under Secretary for Health and 
requested an opinion on the likelihood that the veteran's 
claimed disabilities were related to inservice radiation 
exposure.  A review of the August 2006 memorandum reflects 
that the factual background of the case was provided.

In response to a memorandum directed to the Under Secretary 
for Health, a memorandum from VA's Chief Public Health and 
Environmental Hazards Officer, dated August 17, 2006, was 
prepared.  The August 17, 2006 memorandum took into 
consideration the veteran's radiation dose assessment (as 
determined by the November 23, 2005 letter from the Defense 
Threat Reduction Agency) and the scientific data (based on 
cited medical literature) regarding the levels of radiation 
needed to cause the specific disabilities on appeal.  The 
VA's Chief Public Health and Environmental Hazards Officer 
concluded that the veteran's prostate cancer and skin cancer 
were not likely attributable to exposure to ionizing 
radiation in service.

The Board notes that the veteran's skin cancer and prostate 
cancer were not present during service or manifest within one 
year of the veteran's discharge from service, and no health 
professional has linked the veteran's skin cancer and 
prostate cancer to service or to exposure to ionizing 
radiation during service.  Combee.  In short, service 
connection for skin cancer and prostate cancer is not 
warranted.

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issues, and the 
veteran's statements in this regard have been reviewed, the 
veteran is not competent to offer evidence which requires 
medical knowledge, such as a determination of etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence is against the claims for service connection for 
prostate cancer and skin cancer, to include due to exposure 
to ionizing radiation.


ORDER

A compensable initial evaluation for residuals of colon 
cancer, status post right hemicolectomy, is denied.

Service connection for prostate cancer, due to exposure to 
ionized radiation, is denied.

Service connection for skin cancer, due to exposure to 
ionized radiation, is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


